Case 1:20-cr-00466-AT-AJB Document 38 Filed 01/15/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

 

ATLANTA DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
CRIMINAL ACTION NO.::
Vv. 1:20-cr-00466-AT-AJB
RICHARD TYLER HUNSINGER,
Defendant.
ORDER

 

It appears to the Court that counsel for the defendant Richard Tyler Hunsin-
ger requires an extension of time for the Pretrial Conference in the instant case.
Accordingly, for good cause shown it is HEREBY ORDERED that the
Pretrial Conference shall be held on February 10, 2021 at 11:30 a.m. The delay
between the original and rescheduled Pretrial Conferences shall be excluded
from Speedy Trial Act calculations because the Court finds that the reason for
the delay was for good cause and the interests of justice in granting the
continuance outweigh the public’s and the defendant’s rights to a speedy trial.

18 U.S.C. § 3161, et seq.

SO ORDERED this 15th day of January 2021.

 

 

 

ALAN J. BAVERM:
UNITED STATES MAGISTRATE JUDGE
